oo Case 7:21-cv-00524-NSR O¥tuGQYER SHRET 01/21/21 Page 1 of 2

10/01/2020 The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or

other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS
Jim Lyons, individually and on behalf of all others similarly situated,

DEFENDANTS
Royal Oak Enterprises, LLC.

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER
Law Office of James Chung 43-22 216th Street, Bayside, NY 11361 (718)
461-8808 Sheehan & Associates 60 Cuttermill Rd., suite 409, Great Neck,
NY 10021 (516) 303-0552

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

28 U.S.C. § 1332 Violation of Consumer Protection Laws

ATTORNEYS (IF KNOWN)

Judge Previously Assigned -
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No[]Yes[]

If yes, was this case Vol.[_] Invol. [_] Dismissed. No[_] Yes [_]_ Ifyes, give date & Case No.
Is THIS AN INTERNATIONAL ARBITRATION CASE? No Yes [_]
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
[ [367 HEALTHCARE/ ‘ a
[1110 INSURANCE [ 1310 AIRPLANE PHARMACEUTICAL PERSONAL | } 625 DRUG RELATED [ ]422 APPEAL [1875 FALSE ‘CLAIMS
[ ] 120 MARINE [ 1315 AIRPLANE PRODUCT — INJURY/PRODUCT LIABILITY seizure OF PROPERTY 28 USC 158 [ 1376 QUI TAM
[ 130 MILLER ACT LIABILITY [ ]365 PERSONAL INJURY [ 1423 WITHDRAWAL [ ]400 STATE
[ }140 NEGOTIABLE [ ]320 ASSAULT, LIBEL & PRODUCT LIABILITY 1 699 OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER | 1368 ASBESTOS PERSONAL [ ]410 ANTITRUST
[ 1150 RECOVERY OF —_[ ]330 FEDERAL INJURY PRODUCT [ ]430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS’ LIABILITY PROPERTY RIGHTS [ ]450 COMMERCE
ENFORCEMENT LIABILITY [ ]460 DEPORTATION
OF JUDGMENT —_[ ] 340 MARINE PERSONAL PROPERTY [ ]820 COPYRIGHTS [ ] 880 DEFEND TRADE SECRETS ACT [ ] 470 RACKETEER INFLU-
[ ] 151 MEDICARE ACT __[ ] 345 MARINE PRODUCT [ ] 830 PATENT ENCED & CORRUPT
[ }152 RECOVERY OF LIABILITY [x] 370 OTHER FRAUD i ORGANIZATION ACT
DEFAULTED [ ]350 MOTOR VEHICLE [ ]371 TRUTH IN LENDING [ ] 835 PATENT-ABBREVIATED NEW DRUG APPLICATION (RICO)

STUDENT LOANS _ [ ] 355 MOTOR VEHICLE [ ] 840 TRADEMARK

[ ]480 CONSUMER CREDIT

(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY
[ ] 153 RECOVERY OF __[ ] 360 OTHER PERSONAL [ ] 485 TELEPHONE CONSUMER
OVERPAYMENT INJURY [ ]380 OTHER PERSONAL LABOR [ ] 861 HIA (1395¢f) PROTECTION ACT
OF VETERAN'S __[ ]362 PERSONAL INJURY - PROPERTY DAMAGE [ ] 862 BLACK LUNG (923)
BENEFITS MED MALPRACTICE —[ ]385 PROPERTY DAMAGE _[ ]710 FAIRLABOR [ ] 863 DIWC/DIWW (405(g)) [ ]490 CABLE/SATELLITE TV
[ ] 160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT [ ] 864 SSID TITLE XVI [ ] 850 SECURITIES/
SUITS [ ]720 LABOR/MGMT [ ] 865 RSI (405(g)) COMMODITIES/
[ 1190 OTHER PRISONER PETITIONS RELATIONS EXCHANGE
CONTRACT [ ] 463 ALIEN DETAINEE [ ] 740 RAILWAY LABOR ACT
[ ]195 CONTRACT [ ]510 MOTIONS TO [] 751 FAMILY MEDICAL FEDERAL TAX SUITS [ 1890 pr ameeaee
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE | eave ACT (FMLA)
LIABILITY 28 USC 2255 [ ] 870 TAXES (U.S. Plaintiffor  [ ]891 AGRICULTURAL ACTS
[ ]196 FRANCHISE CIVIL RIGHTS [ ]530 HABEAS CORPUS [ ]790 OTHER LABOR Defendant) [ ] 893 ENVIRONMENTAL
[ ]535 DEATH PENALTY LITIGATION [ ]871 IRS-THIRD PARTY MATTERS
[1440 OTHER CIVIL RIGHTS [1540 MANDAMUS & OTHER [ ]791 EMPL RET INC 26 USC 7609 [ ] 895 FREEDOM OF

SECURITY ACT (ERISA) INFORMATION ACT

] 896 ARBITRATION

REAL PROPERTY (Moa: Rrisone!)

[
[ ]441 VOTING IMMIGRATION

[ ]210 LAND [ ]442 EMPLOYMENT PRISONER CIVIL RIGHTS [ pach dee daa OR

CONDEMNATION _ [ ] 443 HOUSING/ [ ] 462 NATURALIZATION O' E
[ ] 220 FORECLOSURE AC CORN OE TONS [ ] 550 CIVIL RIGHTS APPLICATION APPEAL OF AGENCY DECISION
[ ] 230 RENT LEASE & [ ]445 AMERICANS WITH [ ]555 PRISON CONDITION [ ]465 OTHER IMMIGRATION

EJECTMENT DISABILITIES - [ ] 560 CIVIL DETAINEE ACTIONS La ee aT OF
[ ] 240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
[ ] 245 TORT PRODUCT  []446 AMERICANS WITH

LIABILITY DISABILITIES -OTHER
[ ] 290 ALL OTHER [ ] 448 EDUCATION

REAL PROPERTY

Check if demanded in complaint:

DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.
AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?

IF SO, STATE:

 

v CHECK IF THIS IS ACLASS ACTION
UNDER F.R.C.P. 23

 

 

 

DEMAND $9:000,000 OTHER JUDGE DOCKET NUMBER

 

Check YES only if demanded in complaint

JURY DEMAND: x] yes LNO NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32)
Case 7:21-cv-00524-NSR Document 2 Filed 01/21/21 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
1 Original | 2 Removed from [ ]3 Remanded [_] 4 Reinstated or PTs Transferred from [_] 6 Cae L]7 a
Proceeding State Court from Reopened (Specify District) : :
Apealats (Transferred) Magistrate Judge

| a. all parties represented Court
(_]8 Multidistrict Litigation (Direct File)
[| b. Atleast one party

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
[1 U.S. PLAINTIFF [[]2 U.S. DEFENDANT [_] 3 FEDERAL QUESTION [x]4 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PIF DEF

CITIZEN OF THIS STATE [x1 []1 CITIZEN OR SUBJECT OF A [j]3{ 13s INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2_ [x] 2 INCORPORATED or PRINCIPAL PLACE []4[]4 FOREIGN NATION []6 []6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
Jim Lyons, 554 Browning Road, Salt Point, NY 12578, Dutchess County

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

1 Royal Oak Avenue, Roswell, Georgia 30076, Fulton County

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BE ASSIGNED TO: WHITE PLAINS L_-}] MANHATTAN

DATE 1/21/2021 ADMITTED TO PRACTICE IN THIS DISTRICT
SIGNATURE OF ATTORNEY OF RECORD [] NO
[x YES (DATE ADMITTED Mo.02___ Yr, 2020 ___)
RECEIPT # /s/ James Chung Attorney Bar Code #

Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate Judge is so Designated.

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
